 BLDG. CONSTRUCTION WORKERS UNION 113Building Construction,Highway Pavers, Sewer andTunnel Workers Union Local No. 113 of the Inter-nationalHod Carriers,Building and CommonLaborer'sUnion of America(James LuterbachConstruction Co., Inc.)and Henry J. Cook, An In-dividual.Case 30-CB-106.August 14, 1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn May 1, 1967, Trial Examiner Eugene F. Freyissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and thebrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Building Construction,Highway Pavers, Sewer and Tunnel WorkersUnion Local No. 113 of the International Hod Car-riers,Building and Common Laborer's Union ofAmerica, its officers, agents, and representatives,shall take the action set forth in the Trial Ex-aminer's Recommended Order, as modified below:Delete from paragraph 2(d) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor, "on forms provided. . . "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: The issues in thiscase are whether the Respondent, Building Construction,Highway Pavers, Sewer and Tunnel Workers Union,39Local No. 113, of the International Hod Carriers, Build-ing and Common Laborer's Union of America (alsocalled the Union), caused James Luterbach ConstructionCo., Inc. (herein called the Employer), to dischargeHenry J. Cook for failure to comply with the obligationsof a union-security clause in a collective-bargaining con-tract between the Employer and Respondent, at a timewhen Cook had not been advised of such obligation andwithout affording him a reasonable time within which tocomply with said obligation, in violation of Sections8(b)(1)(A) and (2) and 2(6) of the National Labor Rela-tions Act, as amended, 29 U.S.C. Sec. 151,et seq.(hereincalled the Act). The issue arises on a complaint issuedherein December 13, 1966, by the General Counsel ofthe Board through the Board's Regional Director of Re-gion 30,1 and answer of Respondent denying the commis-sion of any unfair labor practices. A hearing on the issuewas held before me at Milwaukee, Wisconsin, on January19, 1967, in which all parties participated through counselor personally. At close of the testimony, I reserved deci-sion on Respondent's motion to dismiss the complaint onthe merits; that motion is disposed of by the findings andconclusions in this Decision. All parties waived oral argu-ment, but General Counsel and Respondent have filedwritten briefs which have been carefully considered inpreparation of this Decision.From my observation of witnesses on the stand, and onthe entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYER,AND THE LABOR OR-GANIZATION INVOLVEDThe Employer is a Wisconsin corporationengaged inthe building and construction industry, with its main of-fice in Brookfield, Wisconsin. In the past calendar yearthe Employer bought goods and materials valued in ex-cess of $50,000 from firms which, in turn, purchasedgoods and materials directly from points outside Wiscon-sin, and in the same period the Employer furnished ser-vices valued in excess of $50,000 to firms located inWisconsin, each of which had direct inflow of goods andmaterials valued in excess of $50,000. I find that the Em-ployer is engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.Respondent is a labor organization within themeaningof Section 2(5) of the Act. At all times mentioned hereinDonald La Prest was business manager, and Emil Horackassistant business representative, of Respondent, andboth persons were agents of Respondent, acting on its be-half, within the meaning of Section 2(13) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsIn August 1966, the Employer was engaged in a con-struction job in Milwaukee, Wisconsin, on which it em-ployed common laborers among other crafts. At the timetheEmployer was bound by a collective-bargainingagreement executed on its behalf by Allied Construction'The complaint issued after Board investigation of a chargefiled byCook on October 13, 1966167 NLRB No. 5 40DECISIONS OF NATIONALLABOR RELATIONS BOARDEmployers Association, Inc., of whichit isa member, andRespondent, which was effective from June 1, 1966, toMay 31, 1968. Article II, "Union Security," of saidagreementprovides:The Employer agrees to require, during the life ofthisAgreement, membership in the Union, as a con-dition of continued employment of all employeescovered by this Agreement, after seven (7) days fol-lowing the effective date of this Agreement, or afterseven (7) days following the commencement of suchemployment, whichever is later, provided however,that membership in the union is available to such em-ployees on the same terms and conditions generallyapplicable to other members and that such member-ship is not denied or terminated for reasons otherthan a failure by the affected employee to tender theperiodic dues and initiation fees uniformly requiredas a condition of acquiring or retaining membership.On August 29, 1966, Cook and one James Helmssought work and were hired as common laborers at theabove jobsite by James F. Luterbach, president of theEmployer. Cook worked there steadily until October 11,1966.Aside from telling Cook that he would start at$3.88 an hour as laborer, the Employer did not, either athiring or any later time, tell Cook about the contract or itsobligation under the union-security clause to require em-ployees to become members of Respondent after 7 daysfollowing their hiring. However, throughout his employ-ment the Employer complied with the contract by deduct-ing from each paycheck of Cook the sum of $6 which wasclearlymarked on the check stub for "union vacationfund."2During his employment Cook never paid anydues, initiation fees as such, or other sums, directly or in-directly to Respondent.At noon on October 11, 1966, Emil Horack, assistantbusiness agent of Respondent, visited the Luterbach jobto check on the employees' union affiliations, and askedsome who were nonunion to join Respondent. He ac-costed Cook while the latter was eating lunch in his car,introduced himself as Respondent's agent, and askedCook what job he had and how long he had worked forthe Employer. Cook replied that he had worked there asa laborer for about 6 weeks. Horack asked if he hadworked on other Luterbach jobs, and Cook said no.Horack then brought out a small card, asked Cook for hisname, and said he was signing Cook up for the Union.3Cook replied that he already belonged to two unions, oneat General Electric Company, the other the Switchmen'sUnion, and also "the union on the job." Horack askedwhat he meant by the last statement, and Cook saidmoney was being taken out of his pay for the Union.Horack asked, "$6.00 a week?", Cook said yes, andHorack said that was vacation pay, and again demandedCook's name. Cook refused to give it, and Horack said,"Oh, a smart guy, eh?" and "for that remark, I'll fine you$75." Cook asked how he could fine him if he said Cook2Article VIII of the contract required the Employer to make the pay-ments, and provided that such sums shall be considered as part of grossearnings for purposes of deductions for withholding taxes and socialsecurity, as well as wages for purposes of claims in bankruptcy orreceivership of the vacation trust fund maintained jointly by Respondentand the Association for its members.2The card was not theusual unionauthorization card to be signed bythe employee, but contained the name of Local 113 at the top, with blankswas not a member of the Union. The agent then angrilycalled Cook an obscene name, told him he was "fired,"ordered him to "get off the job," and let "someone workwho wants to work," and that Horack would see the con-tractor and if the contractor did not fire Cook, Horackwould shut down the job. Cook replied he was not takinganyone's job from him, because Luterbach was hiring allthemen he could get. Horack replied that he would"make sure you never work on construction again," andwalked away. During the discussion Horack never men-tioned the contract with the Employer, or its union-security clause, or tell Cook the amount of union dues orfees owing, or request that he pay them.Horack then told Luterbach he had had trouble withone man who was nonunion and refused to join Respond-ent, identifying Cook by theengineer's hat he wore. Hesaid Luterbach should have explained the union-securityclause to the employees. Luterbach said he had not yetreceived his copy of the contract, or checked its terms.Luterbach said the man Horack mentioned was Henry J.Cook. Horack said he would give Luterbach a letterrequesting his discharge. They then discussed other menon the job, some of whom Horack had learned were notunion members. Luterbach said he had hired new menwithin the last 3 or 4 days, and asked if Horack wanted totalk to them. Horack declined, saying, "No, as long asyou are quite happy, I won't interfere, if these men havenot yet worked 7 days, but after the 7th or 8th day, whenIget aroundagainI'll ask them to join the Union." Hav-ing checked all the men on the job, Horack left, butreturned to the job about 3 p.m., where he filled in Cook'sname in a form letter to the Employer, demanding Cook'sdischarge for failure to join the Union within the 7 daysprovided in the contract, and gave it to Luterbach. At theend of the workday, when Cook asked Luterbach whatwork he was to do the next day, Luterbach said that hewould not work the next day, as he had a letter for him,and gave him the discharge letter. Cook read it, thenasked, "Is that it?" and Luterbach replied that it was,there was nothing he could do, the Union had forced himto discharge Cook. Cook then recounted his talk withHorack, and asked if he was actually the union represent-ative. Luterbach said he was. Cook then asked if Luter-bach was actually discharging him without giving him achance- to join the Union, and Luterbach replied that hecould do nothing about it, that it was up to the Union.The next day Cook telephoned the union office twice,asking for the "man in authority." The clerk who an-swered said the first time it was Donald La Prest, thebusiness manager, but told Cook both times that he wasnot in the office. On the second call, Cook told the clerkthat one of the union agents had fired him, and he wouldlike to see about reinstatement. The girl asked who firedhim, and Cook said, Horack. She said Horack was in theoffice, and Cook could talk to him. Cook refused, sayinghe had already been abused by him, and wanted to talk tosomeone with some authority. Cook made no effort laterto get in touch with La Prest or to join the Union.4below for thename andaddress of a worker, his social security number,nameof employer and jobsite, and a blank for fill-in of the date by whicha worker "must be in" the Union,and a place for name of the businessagent4The above facts are based on documentary evidence,and creditedtestimonyof Cookand James F. Luterbach,as corroborated in part bythat of Horack.Testimony of Horack at variance therewith is not creditedfor reasons noted hereafter BLDG. CONSTRUCTION WORKERS UNION 11341B.Contentionsof theParties, and Final Conclusions ofFact and LawRespondent contends that it lawfully caused Cook'sdischarge for failure to join the Union by payment ofperiodic dues and initiation fees at some time after 7 daysfollowing his employment, as permitted by the union-security clause (the legality of which is not contested byGeneral Counsel). It argues, in effect, that (1) the Em-ployer was required to advise Cook at hiring of the obliga-tions of the clause, and to make sure that he compliedwith them; (2) Cook should have known in all the circum-stancesthat the job was unionized and was therebyobligated to takestepson his own to comply with theclause; therefore, (3) Respondent had no obligation to ad-viseCook about theclause,give him any chance tocomply with it, or see that he did so, before it could insiston his discharge whenever it learned he was not amember of the Union; and (4) Respondent, throughHorack, did attempt to give Cook notice on the 11th be-fore discharge that he was obligated to join the Union,and Cook thereafter had a reasonable chance to do so toprotect himself from discharge, but did not avail himselfof it. General Counsel claims that the obligation to advisenew employees of the union-security requirements fallsjointly on the Employer and the Union, and although theEmployer never complied with this requirement whenhiring Cook, it did so at the demand of the Union at thetime of discharge, but the Union never gave Cook achance at or before discharge to comply with the clause.It is clear from the record that Cook was never advisedby the Employer, at or before hiring, or at any time duringhis employment until he saw the Union's letter at the timeof his discharge, of the existence of the contract or theobligations placed upon him by its union-security clause.However, I cannot agree that the Employer's failure togive him notice of the clause at or after hiring, or even totake some action to enforce it against Cook after he hadbeen employed more than 7 days without joining theUnion, could relieve Respondent of its duty to police aunion-security clause which was obviously for its solebenefit, since it was intended and designed to createcompletely unionized shops on all construction jobswhere it applied, including the Luterbach project. Thecontract thereby effectively made Respondent the exclu-sive bargaining agent of all workers on the job, whether ornot individuals accepting employment with the Employerwanted the Union as their agent. It has been held that inthis situation, the new employees necessarily become de-pendent on the Union, and that out of this dependencearisesthe fiduciary duty of the Union to deal fairly in allrespects with the employees who are thus forced to joinit as a condition of continued employment, and that at theminimum this duty requires that the Union inform eachnew employee of his obligation to pay proper dues and in-itiation fees required to obtain membership in the Unionwhich is necessary to protect his job tenure.N.L.R.B. v.Hotel,Motel and Club Employees' Union, Local 568[Philadelphia Sheraton Corp.],320 F.2d 254, 258 (C.A.3), enfg. 136 NLRB888;Associated Transport, Inc.,156NLRB 335. Hence, the Employer's failure to carry outany duties placed on it by the union-security clause are ir-relevant, as it cannot relieve the Union of its own duty, orchange it.Nor do I find any merit in the claim that Cook wascharged with any obligation affirmatively to inquire aboutthe existence of any contract or its terms, when hired, orthereafter to seek to join the Union pursuant to the union-security clause, without prior solicitation by the Union.It is true that, before his employment by the Employer,Cook had been a member of two labor organizations informer employments, from which I can infer that he knewpayment of initiation fees and dues was a normalprerequisite to membershipin a union.However, thatknowledge does not require, or even support, the in-ference that when he sought work in the construction in-dustry, he also knew, or was charged with knowledge,that every job therein was unionized and covered byunion-security provisions which automatically requiredhim affirmatively to seek out the proper union and join it.sRespondent cites no authority, nor can I find any, whichraises this presumption or places this affirmative duty onany employee or applicant for employment in that indus-try.To the contrary, Section 7 of the Act recognizes anemployee's right to refrain from joining any labor or-ganization, and that right is limited only by the proviso toSection 8(a)(3) which permits contracts that require suchmembership as a condition of employment only after aproper waiting period and the similar provision in Section8(f) permitting similar clauses with 7-day waiting periodsin agreementsin the building and construction industry.However, the Act does not make such union-securityprovision mandatory or self-enforcing, or give it the forceof law; it only makes it permissive, and under the casescited above it was clearly the Union's responsibility topolice and enforce that provision. The record shows thatCook had operated undera union-security provision forthe latter portion of one of his prior employments, but onhis employment in each case a union agent had affirma-tively solicited him to join the union involved. He hadnever worked in the construction industry before the Lu-terbach job. Therefore, when hired by Luterbach withoutany notice of a union contract affecting the job, and withno union agent ever advising him of theunion-securityclause, nor even soliciting him to join Respondent untilthe day of his discharge, he had a right to assume that thejob wasnonunion,or at least that union membership wasnot a prerequisite to his employment or job tenure, andthat he could exercise his statutory right of refrainingfrom joining any labor organization while employed there.In fact, testimony of Luterbach and admissions ofHorack clearly show that there were other nonunion menworking on the job prior to October 11, and Cook admitshe learned this from discussions with several other wor-kers solicited by Horack the same day as Cook, but theyevaded joining the Union at the time by telling Horackfalsely that they were members and did not have theirunion cards handy. Finally, it is clear that Respondent onthis very project had recognized and assumed its basicresponsibility to police and enforce the union-securityclause, for testimony of Horack and Luterbach showsthat shortly after the job began Horack visited it to ascer-tainwhat workers had union cards, and solicited thosewho did not to join Respondent, and his visit on October5The Union's contract with the Employer had no dues-checkoff clause,so there wasnothingin Cook's paycheck stubs which would clearly distin-guishunion dues from the deductions for vacation funds, or indicate tohim that he was required to contribute anything but the vacation fund pay-mentfor the Union 42DECISIONS OF NATIONAL LABORRELATIONS BOARD11was his second one for that purpose. In all these cir-cumstances, I conclude that Cook had a clear statutoryright to accept employment and continue to work on theLuterbach job without regard to union membership, untilsuch time as Respondent enforced the union-securityprovision by giving Cook due notice of its obligations andgiving him a reasonable chance to comply therewith, be-fore causing his discharge. This disposes of Respondent'ssecond and third contentions, and brings me to the finaland crucial question whether Respondent carried out itsduty in this regard as exclusive bargaining agent on thejob. For several reasons, I am compelled to conclude thatit did not.At the outset, it appears that Respondent may havebeen lax in policing the union-security clause, forHorack's visit to the job on October 11 was only hissecond; he did not visit the site about the time Cook andHelms were hired, or even shortly thereafter, which al-lowed these men and others to work for a long periodwithout joining Respondent. Cook's past membership inunions and his two attempts on October 12th to seek"reinstatement" through Respondent, warrant the in-ference that (1) he was not antiunion and would not havebeen averse to joining the Union if Horack had solicitedhim promptly after the 7-day waiting period following hisemployment and (2) even on October 11 Cook wouldprobably have signed up without further ado, if Horackhad explained to him that his past membership in otherunions did not make Cook a member of Respondent, thathe must sign up with Respondent in order to hold his jobunder the terms of the contract, and outlined to him whatdues and fees he must pay as soon as Cook indicated hefelthe was already affiliated with Respondent throughdeductions of money from his paychecks. However, it issignificant that, after Horack shortly identified himself asfrom Respondent, asked a few questions about Cook'swork and then said he was signing Cook for the Union,but without offering him the usual authorization card tosign,he did not make any of these explanations in answerto Cook's remarks, but at once launched into threats offines and discharge after Cook mentioned his formerunion affiliations and questioned whether he was not al-ready in the Union. Horack's only excuse for his failureto make these explanations is his impression that Cooksaid he would not sign up, and "he did not want to talk tome and cut my conversation." I do not credit this excuse,for my close observation of Cook on the stand convincedme that, while Cook was an intelligent person who knewabout unions and was inclined to talk and argue, as he didhere, his remarks were far more questioning than indica-tive of a firm refusal to sign up, and in no way demon-strated a desire to shut off the conversation and get rid ofHorack, hence I find nothing in them which preventedHorack frommentioningthe contract, correcting Cook'smisapprehension about the deductions for vacationfunds s and explaining what fees and dues he must pay to'Horack made no attempt to even try to indicate to Cook, as La Presttestified at the hearing and Respondent argues in its brief, that the Uniongets no direct benefit from this fund, that monies paid into it were held intrust for the workers and would have been paid out to them, includingCook,on request,at the next vacation period7 I find this practice from credible testimony of Horack and Luterbach8Horack admitted that he persuaded all other nonunion men on the jobthat day to sign up,some that day, others about a week later,except forthose who were kept at work less than 7 days.keep his job. On the other hand, my observation ofHorack on the stand indicated that he was a decidedlyblunt and short-spoken individual of stern and forbiddingdemeanor who gave the impression that he was muchmore likely than not to speak forcefully and unpleasantlyin pungentterms if opposed or rejected in course ofdiscussion,hence I am satisfied that when Cookquestioned his request, Horack quickly lost his temperand indulged in obscenity and threats rather than tryingin temperate fashion to set Cook straight about the union-security clause and show him what he had to do to holdhis job. In view of Cook's mention of prior affiliation withother labor organizations, Horack's angry and immediatethreat of discharge and demand that Cook leave the job to"let someone work who wants to work" is some indica-tion that Horack had made up his mind to get rid of a manwho was not a longtime construction worker but whom heconsidered antiunion in the sense that he had neverworked in the construction field before and was not anx-ious to join the Union, in favor of others who had donethat work before and may also have been members ofRespondent.This inference is also strengthened byHorack's notable failure, in soliciting Cook, to followRespondent's professed lenient procedure, after solicita-tion of new workers, of allowing them a period of time upto several weeks in which to pay initiation fees and uniondues if they cannot pay at once for lack of ready cash orother good reason;7 since such fees and dues are the lifeblood of labor organizations, it is inconceivable thatHorack would not have taken the time to explain themembership requirements to Cook and given him achance to pay the required amounts, as he did with othershe solicited the same day,8 unless he had decided he didnot want Cook on the job for reasons other than hisfailure to pay dues and initiation fees.9Nor can I find merit in Respondent's additional conten-tion that Horack's talk with Cook placed an obligation onthe latter thereafter to approach Respondent and tenderthe requisite dues and fees in order to protect his job.Aside from his doubts and arguments about union mem-bership expressed in their talk, Cook's testimony in-dicates he also had doubts at the time about Horack'sidentity,despitehisstatement that he representedRespondent. Cook received some outside indication ofhis status from talks later that afternoon with other wor-kers solicited by Horack. However, even this informationdid not place on him any obligation to seek out Horackand offer to join the Union, when Horack returned to thejob about 3 p.m., for the abuse and threats he hadreceived from the agent at noon were well calculated toindicate that any approach to Horack might subject himto the same abuse and would be futile. On the other hand,ifHorack at 3 p.m. was still interested in getting Cook'sfees and dues, in order to make the job completely Union,he could easily have made a real attempt then as was hisduty under the law, to explain the contract requirement to'Another indication that Horack developed and acted on some instantanimus towardCooklies in his testimony indicating he apparently did nothave any "trouble" in soliciting other nonunion men on the job, eventhough some, according to undemed testimonyof Cook,had evaded sig-ning up at the time by falsely indicating they were already members ofRespondent,which contrastswith his "trouble" with Cookwho had beenhonest in expressing his belief, based on deductions from his paycheck,that he was already affiliated in some way with Respondent. BLDG. CONSTRUCTION WORKERS UNION 11343Cook, tell him the fees and dues that must be paid, andpersuade him to join the Union. The fact that he did notdo so then is another indication that he had made up hismind to get Cook off the job, regardless of the possibilityof any application for membership or tender of dues. Inthese circumstances, although Cook at the time ofdischarge received confirmation from Luterbach ofHorack's official status, and intimated to Luterbach thathe should have some chance to join the Union beforedischarge, I do not consider Cook's failure to ask Luter-bach to intervene with the Union for him, to visit theunion office personally or do more than make two phonecalls to it the next day,afterhis discharge, of any mo-ment, for it is a fair inference from both Horack's and Lu-terbach's remarks to Cook that Luterbach was actingonly at the request of the Union under some contract, andthat Cook's only recourse was to the Union, and it is alsoinferable from Horack's prior abuse of Cook that theunion officials would not be likely to regard with favor, oraccept, his application as an unemployed, nonlocal,10itinerantworker, especially where he had incurred thedispleasure of a top union official.After due consideration of all the above facts, circum-stances and argumentspro and con,I find that Respond-ent on October 11 caused the discharge of Cook by theEmployer, without advising him of his obligations underthe union-security clause or giving him a reasonable op-portunity after due notice to tender or pay the dues andfees required for membership in the Union, and that itcaused his discharge for reasons other than failure to payor tender such dues and fees, and thereby violated Sec-tion 8(b)(2) and (1)(A) by causing the Employer todischarge Cook for lack of union membership, in viola-tion of Section 8(a)(3) of the Act. tt111.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the Employer'soperations described in section 1, above, have a close, in-timate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.On the above findings of fact, and the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within the mean-ing of Section2(5) of the Act,and the Employer is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.By causing the Employerdiscriminatorily todischarge Henry J. Cook in violation of Section8(a)(3) ofthe Act,Respondent has engaged in and is engaging in un-fair labor practices affecting commerce within the mean-ing of Sections 8(b)(2) and(1)(A) and 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent engaged in unfair laborpractices violating Section 8(b)(2) and (1)(A) of the Act,Ishall recommend that it cease and desist therefrom andtake certain affirmative action which I deem necessary toremove the effects of the violation and effectuate the poli-cies of the Act. Having also found that Respondent un-lawfully caused Respondent to discharge Henry J. Cook,Ishall recommend that Respondent notify the Employerthat it has no objection to his reinstatement to any exist-ing or future jobs or projects of the Employer. I shall alsorecommend that Respondent make Cook whole for anyloss of pay he may have suffered as a result of suchdischarge, by payment to him of a sum of money equal towhat he would normally have earned from the date of hisdischarge until the end of the project from which he wasdischarged, or the date of Respondent's notice to the Em-ployer, whichever is the earlier date, less net earningsduring said penod, the backpay to be computed in ac-cordance with the formula set forth inF.W. WoolworthCompany,90 NLRB 289, together with interest thereonat the rate of 6 percent per annum.Local 98D, Intl.Union of Operating Engineers (Construction Field Sur-veys, Inc.), 156 NLRB 545, 549, 550;Isis Plumbing &Heating Co.,138 NLRB 716.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and con-clusions of law, and the entire record in the case, and pur-suant to Section 10(c) of the Act, I hereby recommendthat Building Construction, Highway Pavers, Sewer andTunnel Workers Union Local No. 113 of the Interna-tionalHod Carriers, Building and Common Laborer'sUnion of America, its officers, agents, and'representa-tives, shall:1.Cease and desist from:(a)Causing or attempting to cause James LuterbachConstruction Co., Inc. to discriminate against Henry J.Cook or any other of its employees in violation of Section8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees of James Luterbach Construction Co., Inc. inthe exercise of their rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affectedby an agreement requiring membership in a labor or-ganization as a condition of employment in accordancewith Section 8(a)(3) of the Act, as modifed by the LaborManagement Reporting and Disclosure Act of 1959.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Notify James Luterbach Construction Co., Inc., inwriting, that it has no objection to the reinstatement or10Cook came fromHales Corners,Wisconsin, a small town somedistance away from Milwaukee" See casescited above, also NL.R B. v. InternationalUnion of Elec-tricalWorkers,307 F 2d 679, 683 (C A D C ),cert. denied371 U.S 936,Local545,InternationalUnion of OperatingEngineers(JosephSaraceno& Sons,Inc),161 NLRB 1114 andLocal98D, InternationalUnionof Operating Engineers, AFL-CIO (Construction FieldSurveys,Inc ),156 NLRB 545, 548,and compareZoe Chemical Co , Inc ,160NLRB 1001Ihave considered other corollaryarguments of Respondenton the factsand the law,and find them without merit 44DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment of Henry J. Cook on any of its existing or fu-ture projects, and furnish to said Henry J. Cook a copy ofsuch notification.(b)Notify Henry J. Cook if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Make Henry J. Cook whole for any loss of paywhich he may have suffered as a result of the discrimina-tion against him by payment to him of a sum of moneyequal to that which he would normally have earned fromthe date of the discrimination against him to the date hewould normally have been terminated on the project fromwhich he was unlawfully discharged, absent the dis-crimination, or the date of Respondent's notice to the em-ployer, whichever date is earlier, said backpay to be com-puted in the manner set forth in the section hereof entitled"The Remedy."(d) Post at its office in Milwaukee, Wisconsin, copiesof the attached notice marked "Appendix."12 Copies ofsaid notice, to be furnished by the Regional Director forRegion 30, after being duly signed by a representative ofRespondent, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Deliver to the Regional Director for Region 30signed copies of said notice in sufficient numbers to beposted by James Luterbach Construction Co , Inc., if theEmployer is willing.(f)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsRespondent has taken to comply herewith.13CARRIERSBUILDINGAND COMMON LABORER'SUNION OF AMERICAPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause James Lu-terbachConstructionCo., Inc., to discriminateagainst Henry J. Cook or any other of its employeesin violation of Section 8(a)(3) of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees of James LuterbachConstruction Co., Inc., in the exercise of their rightsguaranteed in Section 7 of the Act, except to the ex-tent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment in accordance with Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL notify James Luterbach ConstructionCo., Inc., in writing, that we have no objection to thereinstatement or employment of Henry J. Cook onany of its existing or future projects, and we shallfurnish the said employee with a copy of such notifi-cation.WE WILL make whole Henry J. Cook for any lossof pay he may have suffered by reason of the dis-crimination against him, caused by our Union.BUILDING CONSTRUCTION,HIGHWAY PAVERS, SEWERAND TUNNEL WORKERSUNION LOCAL No. 113 OFTHE INTERNATIONAL HODCARRIERS, BUILDING ANDCOMMON LABORER'SUNION OF AMERICA(Labor Organization)12 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "13 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order,what steps Respond-ent has taken to comply herewith "APPENDIXNOTICETO ALL MEMBERS OF BUILDING CONSTRUCTION, HIGH-WAY PAVERS, SEWER ANDTUNNELWORKERS UNIONLOCALNo. 113, OF THE INTERNATIONAL HODDatedBy(Representative)(Title)Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingandServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, Second Floor,Commerce Building, 744 North Fourth Street, Milwau-kee, Wisconsin 53203, Telephone 272-3861.